Case 4:20-cv-10005-JLK Document 68 Entered on FLSD Docket 05/07/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 KEY WEST DIVISION

                          CASE NO. 4:20-cv-10005-KING/BRANNON

 STEPHEN D. LEONARD,

         Petitioner,

 v.

 MARK S. INCH,
 Secretary, Florida Department
 of Corrections

       Respondent.
 ________________________________/

                                 FINAL ORDER OF DISMISSAL

 THIS CAUSE comes before the Court upon the April 12, 2021 Report and Recommendation

 (“R&R”) of Magistrate Judge Dave Lee Brannon (DE 65). Plaintiff’s objections were due by

 April 26, 2021; none were filed.

         The R&R recommends that Petitioner’s Amended Petition for Writ of Habeas Corpus

 (DE 44) pursuant to 28 U.S.C. § 2254 be denied and no certificate of appealability be issued.

 Upon consideration of the record and the R&R, the Court finds that Magistrate Judge Brannon’s

 well-reasoned R&R accurately states the law of the case. Accordingly, it is ORDERED,

 ADJUDGED, and DECREED as follows:

      1. Magistrate Judge Brannon’s April 12, 2021 Report & Recommendation (DE 65) be, and

         the same is, hereby AFFIRMED and ADOPTED as an Order of this Court.

      2. Petitioner’s amended petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (DE

         44) is DENIED.
Case 4:20-cv-10005-JLK Document 68 Entered on FLSD Docket 05/07/2021 Page 2 of 2




       3. No certificate of appealability shall issue; and

       4. The Clerk of Court shall CLOSE this case.

          DONE and ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 7th day of May, 2021.



                                                 _________________
                                                 JAMES LAWRENCE KING
                                                 UNITED STATES DISTRICT JUDGE


 cc:      All counsel of record
          Magistrate Judge Dave Lee Brannon
          Clerk of Court

          Stephen D. Leonard, pro se
          2343 Bonner Gilbert Road
          Lizella, GA 31052




 2
